DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims in the reply filed on 4/12/2021 is acknowledged.

Claims 33-42, 45, 56, 58-63, 66-73, 84 and 86-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2021.

Claim Objections
Claims 33, 45 and 68 are objected to because of the following informalities:  these claims have the wrong status identifier as they should be “withdrawn”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, 99-125 and 134 are rejected under 5 U.S.C. 103 as being unpatentable over NPL document by Faber, entitled Suspension – and solution-based freeze casting for porous ceramics (hereinafter referred to as Faber).  
Regarding claim 1, Faber discloses a method for making suspension- and solution-based freeze casting for porous ceramics, comprising: preparing ceramic suspensions or polymer solutions; pouring the ceramic suspensions or polymer solutions into a glass mold, solidifying the ceramic suspensions or polymer solutions; and sublimating solvents in a freeze dryer, wherein the porous ceramics has high directionality (see abstract; page 3372, column 2, lines 11-20, page 3373, column 2, line 21 - page 3375, column 2, line 32, figures 3-4). 
	Faber differs from claim 1 in that Faber does not disclose the method for making a freeze-cast material having an internal structure comprises steps of: determining the internal structure of the material, wherein the step of determining comprises selecting a temperature gradient and a freezing front velocity (different feature I): and directionally freezing a liquid formulation to form a frozen solid, wherein the step of directionally 
It is the position of the examiner that one of ordinary skill in the art at the time of the invention that the claimed differences can be derived by the disclosure of Faber.  Figure 4 show's a pore structure obtained by freeze easting of preceramic polymer solutions, wherein the pore structure produces a highly isotropic structure and shows the structure’s high degree of anisotropy owing to the applied temperature gradient, wherein since the freezing front velocity can affect the pore structure, the velocity was kept constant across all solvents, and as consistent as possible throughout the height of the samples (see page 3372, column 2, lines 11-20, page 3374, column 1, lines 31-34, column 2, lines 41-54; Fig. 4).
	
	Regarding claims 7-8, Faber discloses that when comparing equivalent solvents between the two systems, results show that suspension-based samples yielded larger pore sizes than solution-based samples for all solvents used, ranging from 50% to more than twice as large.  This change can be attributed to two factors: differences in the amount of undercooling during solidification and shrinkage during heat treatment. Solidification studies have shown that undercooling is a driving force for smaller microstructural features.  The presence of dissolved solutes (polymer) contributes to a larger degree of constitutional undercooling, and consequently smaller pore sizes are expected in solution-based samples.  Additionally, the preceramic polymer experiences more shrinkage during pyrolysis than alumina does during sintering. This difference 
	Regarding claims 99-125 and 134, see discussion above. 

Claim Rejections - 35 USC § 103
Claim 74, 126-133 and 135 are rejected under 35 U.S.C. 103 as being unpatentable over NPL document by Ruiping et al., entitled A review of fabrication strategies and applications of porous ceramics prepared by freeze-casting method (hereinafter referred to as Ruiping). 
Regarding claim 74, Ruiping discloses that freeze-east porous ceramic materials have unidirectionally aligned porous ceramics; and while ceramic slurry is freezing, growing ice crystals expel the ceramic particles (see abstract: page 2909, column 1, lines 14-17).  
Claim 74 differs from Ruiping in that a method for using a membrane comprising a freeze-cast material comprises steps of: flowing a liquid mixture through a material system, the mixture comprising a plurality of particles; and separating the particles according to at least one of a size characteristic of each particle and a chemical interaction of each particle using the membrane.  
It is the position of the examiner that the difference can be easily derived by a person skilled in the art based on the disclosure of Ruiping disclosing that the porous ceramics for filtration applications have the capability of filtering a wide range of particles sizes (see abstract; page 2919, column 2, lines 27-37).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771